 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          MADIHA MINER,                                  CASE NO. C19-0847JLR

11                                Plaintiff,               ORDER STRIKING MOTIONS
                   v.                                      AND DIRECTING THE CLERK
12                                                         TO NOT ACCEPT ANY
                                                           FURTHER FILINGS FROM
            KING COUNTY SUPERIOR
13                                                         PLAINTIFF UNLESS IT IS A
            COURT - JUVENILE,                              NOTICE OF APPEAL
14
                                  Defendant.
15
            On June 19, 2019, the court concluded that it lacked subject matter jurisdiction
16
     over this matter and ordered this action remanded to King County Superior Court. (Order
17
     (Dkt. # 6).) In its ruling, the court specifically ordered Plaintiff Madiha Miner to not file
18
     anything further in this matter and to seek any relief to which she believed she was
19
     entitled from the courts of the State of Washington. (Id. at 4.) Despite this ruling Ms.
20
     Miner has continued to file numerous motions in this matter. On June 25, 2019, she filed
21
     three motions (see Mot. 1 (Dkt. # 7); Mot. 2 (Dkt. # 9); Mot. 3 (Dkt. # 10)), which the
22


     ORDER - 1
 1   court struck the next day (see 6/26/19 Order (Dkt. # 12)). On July 1, 2019, she filed three

 2   additional motions (see Mot. 4 (Dkt. # 14); Mot. 5 (Dkt. # 15); Mot. 6 (Dkt. # 16)), which

 3   the court struck on July 3, 2019 (see 7/3/19 Order (Dkt. # 17)). The court also expressly

 4   warned Ms. Miner that if she did not cease filing frivolous motions in this and the other

 5   cases she has in the Western District of Washington, it would consider entering a

 6   vexatious litigant order against her. (Id. at 2-3.)

 7          Despite the court’s prior orders, on July 8, 2019, Ms. Miner filed two additional

 8   motions (Mot. 7 (Dkt. #18); Mot. 8 (Dkt. # 19)), a request to waive service of a summons

 9   (Request 1 (Dkt. # 20)), and a request for a subpoena (Request 2 (Dkt. # 21)). The court

10   DIRECTS the Clerk to strike Ms. Miner’s motions (Dkt. ## 18, 19) from its calendar.

11   The court further DIRECTS the Clerk to not accept any further filings from Ms. Miner in

12   this matter, unless it is a notice of appeal, and to return any such attempted filings to her.

13   Finally, the court will consider Ms. Miner’s July 8, 2019, filings and other activity in this

14   case with respect to the entry of a vexatious litigant show cause order in Ms. Miner’s case

15   numbers C19-0821JLR and C19-0822JLR.

16          Dated this 9th day of July, 2019.

17

18                                                         A
                                                           JAMES L. ROBART
19
                                                           United States District Judge
20

21

22


     ORDER - 2
